261 P.3d 93 (2011)
245 Or. App. 161
In the Matter of A.B.L.W., a Child.
DEPARTMENT OF HUMAN SERVICES, Petitioner-Respondent,
v.
V.W., Appellant.
08141J; Petition Number 08141J02; A147763.
Court of Appeals of Oregon.
Argued and Submitted July 11, 2011.
Decided August 17, 2011.
*94 Megan Jacquot argued the cause and filed the brief for appellant.
Cecil Reniche-Smith, Assistant Attorney General, argued the cause for respondent. With her on the brief were John R. Kroger, Attorney General, and Mary H. Williams, Solicitor General.
Before SCHUMAN, Presiding Judge, and WOLLHEIM, Judge, and SERCOMBE, Judge.
PER CURIAM.
Mother appeals from a judgment terminating her parental rights in her child, A. The judgment specifies several findings on which the decision is based, including a finding that "mother abandoned" the child. The parties agree that the state did not prove abandonment. We agree as well. However, we also conclude that the state proved the other allegations by clear and convincing evidence. We therefore affirm the judgment, but note that our decision is not based on any allegation of abandonment. See Dept. of Human Services v. B.J.B., 242 Or.App. 534, 256 P.3d 167 (2011) (holding that if the disposition of a termination of parental rights case is "based on some but not all of the allegations in a petition * * *, we will, if appropriate, specify any allegations that play no part in our disposition").
Affirmed.